Darrell Hickman, Justice, dissenting. The majority emphasizes the word "tend” in a case involving corroboration of the testimony of an accomplice which to me is notice that the decision merits a close examination. In my judgment the evidence falls short in this case. Bennett was not identified by anyone at the scene of the crime, nor was there any evidence that he was even in town at the time. By the state’s admission, he was arrested at least six hours after the robbery in another town forty miles away. He did have on him about $248 and he had on a blue tank top and black jeans which is what the victim testified that the robber wore.- That is the only evidence that the state has to justify the finding that the evidence tended to connect this appellant to the crime. This is simply too tenuous a connection. This nondescript clothing, while it might be considered unusual clothing to some, is certainly not sufficient evidence to send a man to the penitentiary for thirty-five years. Furthermore, no witness testified that the clothing the appellant wore was the same that the robber wore. In my judgment the test set forth in Ark. Stat. Ann. § 43-2116 (Repl. 1977), which requires evidence “tending to connect the defendant” with the crime, has become a subjective rather than objective test. The evidence must be substantial and prove the connection, not merely corroborate the accomplice’s testimony. It must be of a material nature and legitimately tend to connect the accused with the crime. Henderson v. State, 279 Ark. 435, 652 S.W.2d 16 (1983). The statement of an accomplice is suspect because it is made by an individual who admits the crime in question and has invariably made a deal with the state to shift the major blame, if not all of the blame, on another. The Arkansas legislature has recognized this sort of evidence for what it is in Ark. Stat. Ann. § 43-2116. In times past we have been careful in scrutinizing the corroborating evidence. For instance, in Washington v. State, 251 Ark. 487, 473 S.W.2d 157 (1971), the appellant was found in an apartment where merchandise from a robbery was found the night of the robbery. A co-defendant had confessed that he and others, including the appellant, had been drinking and later “they” robbed the store. There the evidence “tended” to connect the appellant with the crime and was much stronger than the evidence presented here. Yet, we reversed the conviction. See also Pollard v. State, 264 Ark. 753, 574 S.W.2d 656 (1978). The evidence in this case which might tend to connect this defendant concerns some tattoos on Bennett’s left arm. One of the witnesses had said that the robber had bandanas on his left arm and hand. The inference to be drawn from this evidence is that since Bennett had tattoos, he had covered them up with bandanas. This evidence is tarnished by the fact that the state attempted to show, through a police officer’s testimony, that Bennett had an arrest record which noted that he had tattoos on his left arm. The police officer testified as follows: State’s attorney: “You’ve had occasions to book, fill out an arrest on James Bennett, hadn’t you?” Police officer: “Yes, sir, I have.” The appellant asked for a mistrial, it was denied, and the court admonished the jury to “disregard any statements of any prior bookings that this officer has made of the defendant.” (Italics supplied.) The officer was asked if he had seen any tattoos on Bennett and he said no, but offered on his own that police records indicated that the appellant did have tattoos. A further objection was made and this objection was sustained by the court. The récords were not permitted to be introduced. So, we have a situation where it was clearly before the jury that Bennett had been arrested before. The admonition of the court certainly could not remove the prejudice caused by the officer’s statement. It is particularly prejudicial since the existence of the tattoos was critical to the state’s, case. This inadmissible evidence revealed to the jury that Bennett had a criminal record and had tattoos before the crime was committed. In view of the scarcity of the state’s evidence, I do not find the admission of this evidence to be harmless. If the state had found any bandanas on Bennett when he was arrested, that would have satisfied the requirement of corroboration; but he was found with no bandanas. He only had on a blue tank top, black jeans and money in his pocket. To me, the majority’s decision means that a man forty miles away with those clothes on and with money can easily be found guilty of a crime committed by someone in another city wearing similar apparel. In my judgment the evidence is simply lacking. I respectfully dissent. Purtle and Hollingsworth, JJ„ join in this dissent.